DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 12-13, 15-18, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0181658 A1 to Dettmann et al. (“Dettmann”).
	As to claim 1, Dettmann discloses a method of non-invasive detection of an analyte in interstitial fluid of a human body, comprising: 
Spectra of interest are parts of the electromagnetic spectrum, in which the interstitial fluid transmission/reflection characteristic is strongly influenced by the presence of the interstitial fluid parameter such as glucose. Interesting frequency ranges for glucose are frequencies around 5.6 GHz or around 20 GHz. Thus, according to an embodiment, the electromagnetic wave transmitter unit 120, may be configured to emit electromagnetic wave signals in a frequency range between 1 GHz and 25 GHz. Further interesting frequency ranges may be frequencies between 70 GHz and 80 GHz, frequencies around 160 GHz, or frequencies up to 300 GHz.” ); 
transmitting the transmit signal into the interstitial fluid of the human body a using at least one transmit antenna (see [0039] and [0054]); and 
using at least one receive antenna that is decoupled (see Fig 2, elements 120, 130) from the at least one transmit antenna to detect a response resulting from transmitting the transmit signal by the at least one transmit antenna into the interstitial fluid of the human body ([0052]), 
analyzing the response to detect the analyte in the interstitial fluid ([0038], [0052]).  
As to claim 3, Dettmann further discloses wherein detecting the analyte comprises determining an amount of the analyte ([0038]).  
As to claim 4, Dettmann further discloses wherein the analyte comprises glucose, alcohol, white blood cells, or luteinizing hormone ([0038]).  
As to claim 5, Dettmann further discloses generating the transmit signal as a complex signal having the at least two different frequencies; or 2the transmit signal has at least two separate signal portions, each signal portion having one of the at least two different frequencies ([0054]).  

As to claim 13, Dettmann discloses a method of non-invasively detecting an analyte in interstitial fluid of a human body, comprising: 
generating a transmit signal having at least two different frequencies each of which falls within a range of between about 10 kHz to about 100 GHz (see [0054] – “Spectra of interest are parts of the electromagnetic spectrum, in which the interstitial fluid transmission/reflection characteristic is strongly influenced by the presence of the interstitial fluid parameter such as glucose. Interesting frequency ranges for glucose are frequencies around 5.6 GHz or around 20 GHz. Thus, according to an embodiment, the electromagnetic wave transmitter unit 120, may be configured to emit electromagnetic wave signals in a frequency range between 1 GHz and 25 GHz. Further interesting frequency ranges may be frequencies between 70 GHz and 80 GHz, frequencies around 160 GHz, or frequencies up to 300 GHz.” ); 
3transmitting the transmit signal into the interstitial fluid of the human body from at least one transmit element (see [0039] and [0054]); and 
using at least one receive element that is decoupled (see Fig 2, elements 120, 130) from the at least one transmit element to detect a response resulting from transmitting the transmit signal by the at least one transmit element into the interstitial fluid of the human body ([0052]), and 
analyzing the response to detect the analyte in the interstitial fluid ([0038], [0052]).  
As to claim 15, Dettmann further discloses wherein detecting the et least one analyte comprises determining an amount of the analyte ([0038]).  
As to claim 16, Dettmann further discloses wherein the analyte of comprises glucose, alcohol, white blood cells, or luteinizing hormone ([0038]).  

As to claim 18, Dettmann further discloses wherein the response includes a plurality of frequencies each associated with a respective one of the at least two different frequencies ([0054]).  
As to claim 24,  Dettmann further discloses wherein a longitudinal axis of the at least one transmit antenna is parallel to a longitudinal axis of the at least one receive antenna (see Fig 2, elements 120, 130).  
As to claim 25,  Dettmann further discloses wherein a longitudinal axis of the at least one transmit element is parallel to a longitudinal axis of the at least one receive element (see Fig 2, elements 120, 130).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6, 8-9, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dettmann in view of US 2019/0104939 A1 to Costantine et al. (“Costantine”).
As to claims 6, 8-10, and 20-22, Dettmann fails to disclose wherein the response includes a plurality of frequencies each associated with a respective one of the at least two different frequencies, wherein the interstitial fluid contains at least one additional analyte, and the method further comprises analyzing the response to detect the at least one additional analyte, wherein detecting the at least one additional analyte comprises determining an amount of the at least one additional analyte, or wherein the at least one additional analyte comprises glucose, alcohol, white blood cells, and luteinizing hormone.  
However, in a similar device, Costantine teaches that many other analytes may be monitored with such systems, each having a response (see [0030]-[0032]). Costantine teaches wherein the interstitial fluid contains at least one additional analyte, and the method further comprises analyzing the response to detect the at least one additional analyte, wherein detecting the at least one additional analyte comprises determining an amount of the at least one additional analyte, or wherein the at least one additional analyte comprises glucose, alcohol, white blood cells, and luteinizing hormone (see [0030]-[0032]). Dettmann already proposes scanning a wide range of frequencies when making a glucose concentration determination (see [0054]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dettmann and Costantine to determine the amount of at least one additional analyte in order to achieve the predictable result of making the device more useful.
Response to Arguments
Applicant’s arguments with respect to claim(s) the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791